Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings field 11/27/2018 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of positioning the two half shells with a core or core with at least one intermediate layer between a first half shell cavity on a first mold plate and a second half shell cavity on a second mold plate; and performing ultrasonic welding on the two half shells along the circumference of the first and second half shell cavities to form at least one intermediate layer, at least one cover layer, or at least one intermediate layer and at least one cover layer in the manner claimed by the applicant.
Regarding claim 19, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of placing a core or a core with intermediate layer(s) on the bottom half shell in the bottom half shell cavity; positioning a top half shell on a top of a core, or a core with one or more intermediate layers, on the bottom half shell in the bottom half shell cavity; and performing ultrasonic welding on the two half shells along respective circumferences of the half shells to form a layer selected 
Regarding claim 20, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of positioning the two half shells with the core or the core with the one or more intermediate layers in a bottom cavity of a bottom mold plate; and performing ultrasonic welding on the two half shells along their respective circumferences to form a layer selected from the group consisting of at least one intermediate layer, at least one cover layer, or at least one intermediate layer and at least one cover layer in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745